                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WALTER A. TORMASI,                                  Case No. 19-cv-00772-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT'S
                                                                                             MOTION TO DISMISS
                                   9             v.
                                                                                             Re: Dkt. Nos. 19, 27, 24, 29
                                  10     WESTERN DIGITAL CORP.,
                                  11                    Defendant.

                                  12          Pending before the Court is Defendant Western Digital Corporation’s motion to dismiss.
Northern District of California
 United States District Court




                                  13   Dkt. No. 19. Defendant argues that Plaintiff Walter A. Tormasi lacks standing to bring suit
                                  14   because he does not hold title to United States Patent Nos. 7,324,301 (“the ’301 Patent”) and lacks
                                  15   capacity to sue because he is an inmate prohibited from conducting business. Defendant also
                                  16   argues that Plaintiff fails to plausibly allege willful patent infringement. For the reasons explained
                                  17   below, the Court GRANTS the motion.
                                  18     I.   BACKGROUND
                                  19          Plaintiff filed this action on February 12, 2019, alleging infringement of the ’301 Patent.

                                  20   Dkt. No. 1 (“Compl.). The ’301 Patent is titled “Striping Data Simultaneously Across Multiple

                                  21   Platter Surfaces” and “pertains to the field of magnetic storage and retrieval of digital

                                  22   information.” Id. ¶ 1, Ex. C.

                                  23          Independent claim 41 describes:
                                                     41. An actuator mechanism, said mechanism comprising at least two
                                  24                 arms, said arms assigned to different circular carrier surfaces within
                                                     an information storage and retrieval apparatus; and means for moving
                                  25                 said arms simultaneously and independently across corresponding
                                                     carrier surfaces with a component of movement in a radial direction
                                  26                 with respect to said carrier surfaces.
                                  27   Id. Ex. C. at 12:5–11. Numerous claims depend from Claim 41, including, as relevant here Claim

                                  28   61:
                                                      61. The mechanism of claim 41 wherein said actuator mechanism
                                   1                  comprises a primary actuator and at least two secondary actuators,
                                                      wherein the primary actuator comprises at least two primary arms,
                                   2                  said primary arms being only unitarily movable; and the secondary
                                                      actuators are subdevices that are individually affixed to the tip of each
                                   3                  primary arm, with each said secondary actuator supporting one
                                                      read/write member, wherein in its operative mode, said primary
                                   4                  actuator executes means for providing initial general positioning by
                                                      unitarily moving said secondary actuators to an approximate radial
                                   5                  positions; and in its operative mode, said secondary actuators execute
                                                      means for providing precise independent secondary position by
                                   6                  independently moving said read/write members to specific radial
                                                      positions corresponding to particular concentric circular tracks on the
                                   7                  respective carrier surfaces.
                                   8   Id. Ex. C. at 12:61–13:9. Nine claims depend from Claim 61 and add further limitations such as

                                   9   (1) “wherein said secondary actuators are microactuators” (Claim 62) and (2) “wherein secondary

                                  10   actuators are microelectromechanisms” (Claim 63). Id. Ex. C. at 13:10–13. Plaintiff alleges that

                                  11   “Defendant manufactures, markets, sells, distributes and/or imports hard disk drives . . . containing

                                  12   dual-stage actuator systems comprising primary and secondary actuation devices,” which “feature
Northern District of California
 United States District Court




                                  13   every structural element and limitation of claims 41, 61, 62, and 63” of the ’301 Patent. Id. ¶ 21,

                                  14   26.

                                  15          On April 25, 2019, Defendant filed the pending motion to dismiss, for which briefing is

                                  16   complete. Dkt. No. 19 (“Mot.”), 23 (“Opp.”), and 26 (“Reply”). Plaintiff filed a related

                                  17   administrative motion for nunc pro tunc objection to evidence in Defendant’s Reply, Dkt. No. 27,

                                  18   and a motion to strike Defendant’s response to Plaintiff’s administrative motion, Dkt. No. 29.

                                  19    II.   LEGAL STANDARD

                                  20          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  22   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  23   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  24   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support

                                  25   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                  26   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                  27   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  28   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw

                                                                                         2
                                   1   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   2   556 U.S. 662, 678 (2009).

                                   3          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   4   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   5   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                   6   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   7   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   8   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). Even if the

                                   9   court concludes that a 12(b)(6) motion should be granted, the “court should grant leave to amend

                                  10   even if no request to amend the pleading was made, unless it determines that the pleading could

                                  11   not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th

                                  12   Cir. 2000) (en banc) (quotation omitted).
Northern District of California
 United States District Court




                                  13   III.   ANALYSIS
                                  14          Defendant argues that Plaintiff lacks standing to bring suit because he does not hold title to

                                  15   the ’301 Patent and lacks capacity to sue because he is prohibited from operating a business since

                                  16   he is an inmate in the New Jersey Department of Corrections. Mot. at 12–19. The Court need not

                                  17   reach the standing issue, since even if Plaintiff does have standing to assert these claims (which

                                  18   the Court does not now decide), Plaintiff lacks capacity to sue.

                                  19          An individual’s capacity to sue is determined “by the law of the individual’s domicile.”

                                  20   Fed. R. Civ. P. 17(b). Plaintiff is domiciled in New Jersey. Defendant argues that because New

                                  21   Jersey law prevents inmates from “commencing or operating a business or group for profit or

                                  22   commencing or operating a nonprofit enterprise without the approval of the Administrator,”

                                  23   Plaintiff lacks capacity to bring this patent infringement suit. N.J. Admin. Code § 10A:4-

                                  24   4.1(.705). The Court agrees.

                                  25          Plaintiff argues that his personal right to access the courts is at issue, and that the New

                                  26   Jersey regulation cannot “supersede Plaintiff’s right to file civil lawsuits in his personal capacity.”

                                  27   Opp. at 11. However, Plaintiff’s case materials and previous cases makes clear that what underlies
                                       this case is his purported right to conduct business, not his access to the courts. See Dkt. No. 1 ¶ 1
                                  28
                                                                                          3
                                   1   (“Plaintiff is an innovator and entrepreneur”); Dkt. No. 23-1 at ¶ 14–15 (detailing that after being

                                   2   sanctioned for “operating [his company, Advanced Data Solutions Corp. (“ADS”),] without

                                   3   administrative approval,” Tormasi did not cease such activities, but instead engaged in

                                   4   “ownership-transferring contingencies” to continue as a sole proprietor). See also Tormasi v.

                                   5   Hayman, 443 F. App’x 742, 745 (3d Cir. 2011) (holding that there was no 42 U.S.C. § 1983

                                   6   violation because Tormasi’s confiscated patent application “f[ell] within the ambit of” prohibited

                                   7   business activities).

                                   8           That Plaintiff has filed this patent infringement case without ADS does not change this

                                   9   reality. Plaintiff previously represented that because he assigned ADS all of his interest in the
                                       patent, “he was ‘unable to directly or indirectly benefit from his intellectual-property assets, either
                                  10
                                       by selling all or part of ADS; by exclusively or non-exclusively licensing [the] patent to others; by
                                  11
                                       using ADS or [the] patent as collateral for obtaining personal loans or standby letters of credit; or
                                  12
Northern District of California
 United States District Court




                                       by engaging in other monetization transactions involving ADS or its intellectual-property assets.”
                                  13
                                       Tormasi, 443 F. App’x at 745. Thus, Plaintiff argued that he was not running afoul the New
                                  14
                                       Jersey regulation for conducting business. Id. Now, however, Plaintiff includes an “Assignment
                                  15
                                       of U.S. Patent No. 7,324,301” assigning “all right, title, and interest” in the ’301 Patent from ADS
                                  16
                                       back to him. Dkt. No. 1-1. This contradicts his previous representation, and suggests that he may
                                  17
                                       now directly benefit from his patent assets. Indeed, this appears to be exactly what he seeks to do
                                  18
                                       in this case by monetizing his patents and obtaining $5 billion in compensatory damages for patent
                                  19
                                       infringement, in contravention of the New Jersey regulations. “Lawful incarceration brings about
                                  20
                                       the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the
                                  21
                                       considerations underlying our penal system.” Stroud v. Swope, 187 F.2d 850, 851 (9th Cir. 1951)
                                  22
                                       (quoting Price v. Johnston, 334 U.S. 266, 285 (1948)). While the Fourteenth Amendment protects
                                  23
                                       the right of access to the courts, see Bounds v. Smith, 430 U.S. 817, 828 (1977), it does not
                                  24
                                       guarantee the right to freely conduct business, see Stroud, 187 F.2d at 851.1 Accordingly, the
                                  25

                                  26   1
                                        Tormasi also cites the First Amendment as guaranteeing access to the courts. This right of
                                  27   access, however, does not grant “inmates the wherewithal to transform themselves into litigating
                                       engines capable of filing everything,” but rather is limited to cases in which inmates “attack their
                                  28   sentences, directly or collaterally, and . . . challenge the conditions of their confinement.
                                       Impairment of any other litigating capacity is simply one of the incidental (and perfectly
                                                                                             4
                                   1   Court finds that Plaintiff, as an inmate of the New Jersey Department of Corrections, lacks the

                                   2   capacity to sue for patent infringement.2

                                   3   IV.    CONCLUSION
                                   4          Because Plaintiff lacks capacity to sue under Rule 17(b), the Court GRANTS Defendant’s

                                   5   motion to dismiss with prejudice. As noted above, the Court DENIES AS MOOT docket

                                   6   numbers 27 and 29. The Court additionally DENIES docket number 24 and the clerk is directed

                                   7   to terminate the case.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 11/21/2019

                                  10                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       constitutional) consequences of conviction and incarceration.” Lewis v. Casey, 518 U.S. 343, 355
                                  27   (1996); see also Tormasi, 443 F. App’x at 744 n.3.
                                       2
                                         The Court need not reach Defendant’s arguments that the complaint should be dismissed for
                                  28   failure to plausibly plead willful infringement or indirect infringement under Rule 12(b)(6). Mot.
                                       at 19–23.
                                                                                          5
